DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 21 October 2021.  These drawings are unacceptable. 

The drawings are objected to because reference lines 23 and 27 point to an extension line but are described in the specification as surfaces, though extension lines are proper for illustrating dimensional measurements of small parts they are not proper for labeling structural parts (e.g. 23 and 27 should merely be reference lines/arrows pointing to the respective partial surfaces).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “outlet opening is formed free from undercuts with reference to a mold parting plane…” (claim 28) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner notes that this drawing objection would likely be obviated by overcoming the below 112(a) rejection of claim 28.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 28 recites that “the outlet opening is formed free from undercuts with reference to a mold parting plane”. Though this limitation has literal antecedent basis support it is not considered sufficiently described in the original disclosure in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically all the other recitations regarding the outlet opening in the specification and drawings described and show that the outlet opening must be undercut by the pocket (13). See Figs. 1, 2, claim 21, etc. Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23-25 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation “the inner side and an outer side of the sealing bellows”. This limitation is indefinite as the “inner side” lacks antecedent basis and it is unclear if Applicant intends to newly claim the limitation here, or if Applicant intended this claim to depend on a claim that recited such (e.g. claim 21). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “an inner side and an outer side of the sealing bellows”.

Claim 24 recites the limitation “a stud-side sealing area”. This limitation is indefinite as it is unclear if Applicant is referring to the prior claimed stud-side sealing area of claim 17, or if Applicant intends to newly claim an additional stud-side sealing area here. Appropriate 

Claim 25 recites the limitation “a stud-side sealing area”. This limitation is indefinite as it is unclear if Applicant is referring to the prior claimed stud-side sealing area of claim 17, or if Applicant intends to newly claim an additional stud-side sealing area here. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the stud-side sealing area”.

Claim 28 recites the limitation “the outlet opening is formed free from undercuts with reference to a mold parting plane…”. This limitation is indefinite as the metes and bounds of the claim is unclear. Specifically it is unclear if applicant is claiming that the outlet is formed free from undercuts (which does not appear to be supported under 112(a) (see above)), or if Applicant is claiming that the outlet opening is free from undercuts but only along a mold parting plane (which would also be unclear as to whether or not this requires some form of molding, requires some form of mold parting line on the bellows, etc.). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the outlet opening is formed free from undercuts other than the pocket”, and for this claim to depend on claim 21.

Claim 32 recites the limitation “with at least one sealing bellows”. This limitation is indefinite as it is unclear if Applicant is referring to the prior claimed stud-side sealing area of claim 29, or if Applicant intends to newly claim an additional sealing bellows here. Appropriate 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-25 and 27, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 1181014.
With regard to claim 17, DE ‘014 discloses a sealing bellows (1) for a ball joint (Examiner notes that this is an intended use limitation in the preamble and is given little patentable weight, as the bellows of DE ‘014 is capable of being used for a variety of moving parts due to its shape and configuration it anticipates this intended use), comprising: a housing-side sealing area (e.g. at 5, which is capable of attachment to a housing and thus is considered a housing-side sealing area); a stud-side sealing area (e.g. at 3, which is capable of attachment to a stud and thus is considered a stud-side sealing area) a spaced from the housing-side sealing area (as seen in Fig. 1); a wall of the sealing bellows (i.e. the main body/wall thereof) between the 

    PNG
    media_image1.png
    545
    622
    media_image1.png
    Greyscale

claim 18, DE ‘014 discloses that the outlet opening has an unmachined inner circumferential surface (i.e. the surface of the outlet opening that forms the inner circumference of the opening, which examiner notes it considered unmachined based on applicant’s specification which merely requires that it is “in a rough state” and as roughness (e.g. rough as relative to smooth or rough as relative to further process steps) is a relative term, the state that DE ‘014 is in is considered a rough state as it could of course be subjected to any number of further processes or smoothing processes) that defines a contour of the outlet opening (as seen in Figs. 1-2).

With regard to claim 19, DE ‘014 discloses that the outlet opening is formed as a gap (as seen in Figs. 1-2, described in paragraphs 0008-0009, etc.. And as an opening is by definition a form of gap).

With regard to claim 20, DE ‘014 discloses that the outlet opening has two partial surfaces (i.e. at least part of the two longest surfaces of the opening 23) that are oriented parallel to one another and are spaced apart from one another (as seen in Fig. 2, etc. as they are shown spaced apart (and described as such indirectly in paragraphs 0008-0009) and are shown as parallel to one another as they are illustrated as having the same curvature).

With regard to claim 21, DE ‘014 discloses that a blind hole-like pocket (9) that is recessed into the wall of the sealing bellows on an inner side of the sealing bellows (as seen in Fig. 1), wherein the outlet opening opens into the blind hole-like pocket (as seen in Fig. 1).

claim 22, DE ‘014 discloses that the outlet opening has two partial surfaces (i.e. at least part of the two longest surfaces of the opening 23) that are oriented parallel to one another and are spaced apart from one another (as seen in Fig. 2, etc. as they are shown spaced apart (and described as such indirectly in paragraphs 0008-0009) and are shown as parallel to one another as they are illustrated as having the same curvature), and wherein one of the two parallelly spaced-apart partial surfaces transitions into a base surface of the pocket at least one of uninterrupted and continuously (as seen in Figs. 1-2 as each part of the circumferential opening transitions into a part of the pocket that can be considered a base surface in a manner that is at least uninterrupted (e.g. no intervening elements). Additionally Examiner notes that Applicant is not claiming that the one surface is coplanar with the base surface as is shown in the Figures).

With regard to claim 23, DE ‘014 discloses that a depth of the outlet opening is less than one third of a wall thickness of the sealing bellows in an area of the outlet opening (i.e. as seen in Fig. 1 as examiner is considering the wall thickness at the pocket (including the thickness of 9 and 17) measured in such a direction that it is three times bigger than the smallest dimension of the opening, which examiner is considering the depth), and wherein, in cooperation with the pocket, a continuously open connection is provided between the inner side and an outer side of the sealing bellows (as seen in Figs., 1-2 as it is open, which makes a continuous path from inside to outside of the bellows. Additionally see paragraphs 0008-0009 as such described airflow therethrough which it could not do without being continuously open).

claim 24, DE ‘014 discloses that the outlet opening is arranged in at least one of an area of a stud-side sealing area and in an area adjacent to the stud-side sealing area (as seen in Fig. 1 it is arranged at least in an area that also contains the stud-side sealing area and can also be considered to be in an area that is adjacent to the stud-side sealing area. Examiner cautions that as claim 17 requires the outlet opening to be between the housing-side sealing area and the stud-side sealing area the outlet opening cannot be in the exact stud-said sealing area).

With regard to claim 25, DE ‘014 discloses that the outlet opening is arranged in an axial direction of the sealing bellows (as seen in Fig. 1 it is at an axial location closer to one axial end and therefore considered arranged in an axial direction of the bellows) at a height of a stud-side sealing area (i.e. as seen in Fig. 1 the outlet opening and the stud-side sealing area are in the same axial area and thus overlap and are considered to be of the same axial height).

With regard to claim 27, DE ‘014 discloses that the outlet opening is oriented in a radial direction of the sealing bellows (i.e. as seen in Fig. 1 as the outlet openings run at an angle so they are considered both radially and axially oriented).

With regard to claim 33, DE ‘014 discloses that a clamping ring groove (as labeled in Examiner annotated Fig. 1 below, as such is a groove and is capable of receiving a clamping ring at least partially therein) arranged at the stud-side sealing area (as seen in Fig. 1 as it is near the stud-side end at 3), wherein the outlet opening is arranged proximate to the clamping ring groove (i.e. as seen in Fig. 1 as it is near such) and a first end of the concave inner surface (as seen in Fig. 1 as it is near such).

    PNG
    media_image2.png
    460
    589
    media_image2.png
    Greyscale


With regard to claim 34, DE ‘014 discloses that the outlet opening has two radially extending partial surfaces (the two long parallel partial surfaces defining the opening 23 as seen in Fig. 2, which as seen with Fig. 1 are on an inclined/conical surface and thus have a radial component to their direction) that are oriented parallel to one another (as seen in Fig. 2 as though they are curved as they are spaced and have the same curvature such that they do not intersect they are considered parallel) and are spaced apart from one another in an uninstalled state (as seen in Fig. 2 as such is an uninstalled stat) and in contact with one another in an installed state (examiner notes that as the installed state is how the device is intended to be installed such is considered an intended use limitation and/or capability of the bellows. In the instant case the device of DE’014 can be installed in such a manner that the surfaces can touch as the bellows is a flexible deformable material. E.g. installation around a larger cylindrical object at 3 would deform the radially inner partial surface outward and depending on the size could clearly render .

Claims 29, 30, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urbach (5,568,930).
With regard to claim 29, Urback discloses a ball joint (as seen in Fig. 1, described in the abstract, etc.), configured as a lubricatable ball joint (as seen in Fig. 1, described in the abstract, etc. as it is filled with lubricant in lubricant chamber 42), comprising: a sealing bellows (40), comprising: a housing-side sealing area (i.e. the area proximate 52, that is in contact with housing (12) as seen in Fig. 1); a stud-side sealing area (i.e. the area proximate 56, that is in contact with the stud (16)) spaced from the housing-side sealing area (as seen in Fig. 1); a wall of the sealing bellows (i.e. the main body/wall thereof) between the housing-side sealing area and the stud-side sealing area has a concave inner surface (i.e. as labeled by Examiner in annotated Fig. 1 below, see the shaded region of the inner surface of the bellows body in the circled region); and an outlet opening (88 as seen in Figs. 2-3) arranged between the housing-side sealing area and the stud-side sealing area (as seen in Figs. 1-3) and which penetrates a wall (i.e. the elastomeric portion thereof including 48, etc.) of the sealing bellows, wherein the outlet opening is open in an unassembled state of the sealing bellows (as can be seen from Figs. 1-3 as there is necessarily an uninstalled state where the retainer ring (62) is not installed and thus the outlet opening is open), and wherein the outlet opening is closed in an assembled state of the ball joint (as seen in the installed conditions of Figs. 1-2 it is closed buy the retainer ring 62).

    PNG
    media_image3.png
    730
    670
    media_image3.png
    Greyscale


With regard to claim 30, Urback discloses that an upper partial surface (e.g. a part of a surface of 62) and a partial surface of the outlet opening (e.g. a part of the surface of 88) contact one another in the assembled state of the ball joint (as seen in Fig. 2 they meet and thus contact one another).

claim 32, Urback discloses that the ball joint is a multi-point link, configured as a two-point link, with at least one sealing bellows.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over DE 1181014.
With regard to claim 26, DE ‘014 discloses that there are two outlet openings and thus fails to disclose that there are more than two outlet openings are arranged to be distributed along a circumference of the sealing bellows. However it would have been considered obvious to one In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Such modifications would provide the expected benefit of tailoring the amount of airflow/venting to the intended working environment/expected environmental conditions (e.g. increased airflow, better cooling, reduced chance of extreme bellows inflation, etc. at the cost of increased manufacturing cost and potentially lower sealing ability versus some foreign matter). 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Urbach (5,568,930).
With regard to claim 32, Urbach discloses the at least one sealing bellows (see the rejection of claim 29 above) but is silent as to how many links are on the disclosed ball joint and thus fails to explicitly disclose that the ball joint is a multi-point link, configured as a two-point link, with at least one sealing bellows. However it would have been considered obvious, to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Urbach such that the ball joint is a two-point link as Examiner hereby takes Official Notice In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Such modifications would provide the expected benefit of providing the disclosed improved sealed ball joint of Urbach to two-point link ball joint thus preventing the ingress of outside contaminants (see Urbach column 2 lines 45-48, column 1 lines 19-20, etc.).

Response to Arguments
Applicant's arguments with respect to claims 17-34 have been considered but are moot in view of the new/amended ground(s) of rejection. In so much as they may apply to the current grounds of rejection, they have been fully considered but are not persuasive.
Regarding the drawing objections, Examiner notes that the replacement drawings only add an arrowhead to the reference lines 23 and 27 and do not correct the prior (and above) drawing objection as the reference lines still point to an extension line and not to the actual structural element that 23 and 27 are disclosed in the specification as being (i.e. they are disclosed as being surfaces). The reference lines should be amended to actually point to the surfaces. Additionally Applicant argues that the claimed subject matter of claim 28 is shown in the drawings, however this argument is not persuasive since as detailed above the drawings show an undercut (i.e. the undercut formed by the pocket) at each opening and as such undercuts are wider than the openings it does not appear that the Figures illustrate the claimed subject matter. 
Regarding the 35 USC 112(a) and (b) rejections of claim 28, the arguments present by Applicant are not clear and as best can be understood are not persuasive. Though the specification gives literal antecedent basis to the limitations in question, such limitation are indefinite (as describe above) and appear to not be sufficiently described to comply with the written description requirement of 35 USC 112(a). Additionally reference to symmetry in the arguments is unclear as such is not a recited limitation, and it is also unclear what Figures Applicant is referring to as Fig. 3 only illustrates on element 9. Examiner recommends Applicant clarify what is attempting to be claimed and argued (e.g. it Applicant claiming there merely are no undercuts along at least one axis or plane, that the axis or plane runs through one of the openings, that the openings are positioned in some way with respect to the axis or plane, etc.) and they clarify the claim limitations to reflect such. Examiner is available for a telephonic interview, as such would likely be beneficial in Applicant clarifying what is desired to be claimed. 
Applicant’s first argument against the prior art rejections is that the limitation “for a ball joint” in the preamble of claim 17 is not an intended use limitation and provides structural requirements. This argument is not persuasive as “for a ball joint” in the preamble is considered an intended use limitation and only require that the “sealing bellows” of claim 17 be capable of use to seal a ball joint. See MPEP §2111.02 I-II. While the preamble can of course limit the claim, in the instant case the bellows of DE’014 can clearly be used with a variety of elements including a ball joint as it has to end openings and is a flexible bellows. Additionally Examiner notes that there are a wide variety of sized and shaped ball joints. Applicant’s argument that “is expressly not a sealing bellows for a universal shaft, a driveshaft, a rolling element bearing, a In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally Examiner notes that Applicant has not pointed out how the device of DE’014 could not be used with a ball joint. Examiner recommends further specifying structural features of the disclosed bellows in the claims.
Applicant’s other argument against the rejection over DE’014 is with regard to the newly amended subject matter of claim 17 and that a wall of the bellows has a concave inner surface, however as detailed above, DE’0143 anticipates the newly claimed limitation.
Regarding the dependent claim 34, Applicant argues that the device of DE’014 cannot disclose this new claim, however as this claim is rejected in the new grounds of rejection (see above) such is not persuasive. Furthermore Examiner notes that Applicant appears to be arguing this limitation as though the bellows must be installed in/on a particular device, but Applicant has only claimed such as intended use and/or capabilities of the device. Therefore Examiner recommends Applicant incorporate this claim into a claim that required the specifically desired ball joint, as they DE’014 would likely not anticipate this limitation. Applicant’s citation to paragraph 0007 and that the pockets 9 always remain open is not persuasive as the pockets are not the interpreted openings, rather the opening 23 are the interpreted opening of the DE ‘014 reference, which can clearly be deformed to be closed even if the pockets 9 are still at least partially open. 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675